Exhibit 10.1

 

PIPER JAFFRAY COMPANIES

AMENDED AND RESTATED

2003 ANNUAL AND LONG-TERM INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Full Name of Optionee:

 

 

 

No. of Shares Covered:

Date of Grant:
February 15, 2018

 

 

Exercise Price Per Share:
Closing price on February 15, 2018 plus 10%

Expiration Date:
February 15, 2028

 

Exercise Schedule pursuant to Section 4:

 

 

 

No. of Shares as to Which Option

Date of Vesting

 

Becomes Exercisable as of Such Date

February 15, 2021

 

33%

February 15, 2022

 

33%

February 15, 2023

 

All remaining Shares

 

This is a Non-Qualified Stock Option Agreement (this “Agreement”) between Piper
Jaffray Companies, a Delaware corporation (the “Company”), and the optionee
identified above (the “Optionee”) effective as of the date of grant specified
above.

 

Recitals

 

WHEREAS, the Company maintains the Piper Jaffray Companies Amended and Restated
2003 Annual and Long-Term Incentive Plan, as amended from time to time (the
“Plan”);

 

WHEREAS, the Board of Directors of the Company has appointed the Compensation
Committee (the “Committee”) with the authority to determine the awards to be
granted under the Plan; and

 

WHEREAS, the Committee has determined that the Optionee is eligible to receive
an award under the Plan in the form of a Non-Qualified Stock Option (this
“Option”) and has set the terms thereof;

 

NOW, THEREFORE, the Company hereby grants this Option to the Optionee under the
following terms:

 

--------------------------------------------------------------------------------


 

Terms and Conditions*

 

1.                                      Grant.  Subject to the terms and
conditions of this Agreement and the Plan, the Optionee is granted this Option
to purchase the number of Shares specified at the beginning of this Agreement on
the terms set forth herein.

 

2.                                      Exercise Price.  The price to the
Optionee of each Share subject to this Option is the exercise price specified at
the beginning of this Agreement.

 

3.                                      Not an Incentive Stock Option.  This
Option is not intended to be an “incentive stock option” within the meaning of
Section 422 of the Code.

 

4.                                      Vesting and Exercise Schedule.  Subject
to the following provisions and the terms of the Plan, this Option shall vest
and be exercisable as to the number of Shares and on the dates specified in the
Exercise Schedule at the beginning of this Agreement.  The Exercise Schedule
shall be cumulative; thus, to the extent this Option has not already been
exercised and has not expired and the Shares have not been returned to the Plan,
the Optionee may at any time, and from time to time, purchase any portion of the
Shares then purchasable under the Exercise Schedule.

 

(a)                                 This Option shall continue to vest in
accordance with the Exercise Schedule at the beginning of this Agreement, and
may be exercised until the Expiration Date specified at the beginning of this
Agreement, so long as the Optionee remains continuously employed (including
during the continuance of any leave of absence as approved by the Company or an
Affiliate) by the Company or an Affiliate from the Date of Grant through the
Expiration Date.  Except as provided in Section 4(b), 4(c), and 4(d) below, if
and when the Optionee’s employment with the Company or an Affiliate terminates,
whether by the Optionee or by the Company (or an Affiliate), voluntarily or
involuntarily, for any reason, then the Option shall cease vesting and expire
and the Shares not vested as of the termination date shall be returned to the
Plan. Provided that the Optionee’s employment has not been terminated for
“Cause” as defined in Section 5(b) below, the portion of this Option which has
vested at the time that the Optionee’s employment with the Company or an
Affiliate terminates under this Section 4(a) (if any), shall remain exercisable
in accordance with Section 6 of this Agreement until the Expiration Date
specified at the beginning of this Agreement.

 

(b)                                 If the Optionee’s employment by the Company
or an Affiliate terminates because of the Optionee’s death or long-term
disability (as defined in the Company’s long-term disability plan, a
“Disability”), this Option shall immediately vest in full, and may be exercised
until the Expiration Date specified at the beginning of this Agreement.

 

(c)                                  If the Optionee’s employment by the Company
or an Affiliate is terminated by the Company or an Affiliate without Cause at
any time after the two-year anniversary of the

 

--------------------------------------------------------------------------------

*                 Unless the context indicates otherwise, capitalized terms that
are not defined in this Agreement have the meanings set forth in the Plan.

 

2

--------------------------------------------------------------------------------


 

Date of Grant, then the portion of the Option that is scheduled to vest on the
next anniversary of the Date of Grant as set forth in the Exercise Schedule
shall immediately vest in full, and may be exercised until the Expiration Date
specified at the beginning of this Agreement. The remaining unvested portion of
the Option shall cease vesting and expire.

 

(d)                                 Notwithstanding any other provisions of this
Agreement to the contrary, the Committee may, in its sole discretion, declare at
any time that the Option, or any portion thereof, shall vest immediately or, to
the extent it otherwise would expire pursuant to the terms of this Agreement,
shall vest and be exercisable as to the number of Shares and on the dates
specified in the Exercise Schedule at the beginning of this Agreement, or in
such other numbers and on such other dates as are determined by the Committee to
be in the best interests of the Company as determined by the Committee in its
sole discretion.  However, in no such event shall the Option or any portion
thereof be exercisable after the Expiration Date specified at the beginning of
this Agreement.

 

5.                                      Expiration.  This Option shall expire
and any Shares not purchased shall be returned to the Plan at 4:00 p.m. Central
Time on the earliest of:

 

(a)                                 the expiration date specified at the
beginning of this Agreement; or

 

(b)                                 on the effective date of the termination of
the Optionee’s employment with the Company or an Affiliate if such termination
is for “Cause.”  “Cause” means (i) the Optionee’s continued failure to
substantially perform his or her duties with the Company or an Affiliate after
written demand for substantial performance is delivered to the Optionee,
(ii) the Optionee’s conviction of a crime (including misdemeanors) that, in the
Company’s determination, impairs the Optionee’s ability to perform his or her
duties with the Company or an Affiliate, (iii) the Optionee’s violation of any
policy of the Company or an Affiliate that the Company deems material, (iv) the
Optionee’s violation of any securities law, rule or regulation that the Company
deems material, (v) the Optionee’s engagement in conduct that, in the Company’s
determination, exposes the Company or an Affiliate to civil or regulatory
liability or injury to their reputations, (vi) the Optionee’s engagement in
conduct that would subject the Optionee to statutory disqualification pursuant
to Section 15(b) of the Exchange Act and the regulations promulgated thereunder,
or (vii) the Optionee’s gross or willful misconduct, as determined by the
Company.

 

No one may exercise this Option after it has expired, notwithstanding any other
provision of this Agreement.

 

6.                                      Procedure to Exercise Option.

 

(a)                                 Notice of Exercise.  Subject to the terms of
this Agreement, this Option may be exercised by delivering written notice of
exercise to the Company at its headquarters in a form provided by the Company or
a similar form containing substantially the same information and addressed or
delivered to the attention of Executive Compensation.  The notice shall state
the election to exercise this Option, the number of Shares to be purchased, and
shall be signed by the person exercising this Option.  If the person exercising
this Option

 

3

--------------------------------------------------------------------------------


 

is not the Optionee, he or she also must submit appropriate proof of his or her
right to exercise this Option.

 

(b)                                 Tender of Payment.  Any notice of exercise
shall be accompanied by:

 

(i)                                     payment (by wire transfer, check, bank
draft or money order, or, if the purchase price is paid from a client account
maintained by the Company’s broker dealer subsidiary, through an internal
transfer of funds to an account designated by the Company) of the full purchase
price of the Shares being purchased;

 

(ii)                                  by delivery to the Company of unencumbered
Shares, which have been held by the person exercising this Option for at least
six (6) months prior to the date of exercise, having an aggregate Fair Market
Value on the date of exercise equal to the purchase price of such Shares;

 

(iii)                               withholding of Shares that would otherwise
be issued upon such exercise having a Fair Market Value on the date of exercise
equal to the aggregate purchase price of the Shares for which the Option is
being exercised; or

 

(iv)                              any combination of (i), (ii) or (iii) above.

 

Notwithstanding the other terms of this Section 6(b), the Optionee shall not be
permitted to pay any portion of the purchase price of the Shares being purchased
with Shares if the Committee believes that payment in such manner is
undesirable.

 

(c)                                  Delivery of Shares.  As soon as practicable
after the Company receives a properly executed notice from the person exercising
this Option and the purchase price provided for above, it shall cause a book
entry to be made by the Company’s transfer agent in the name of such person
evidencing the Shares being purchased (unless such person requests a stock
certificate evidencing such Shares).  The Company shall pay any original issue
or transfer taxes with respect to the issue or transfer of the Shares and all
fees and expenses incurred by it in connection therewith.  All Shares so issued
shall be fully paid and nonassessable.  Notwithstanding anything to the contrary
in this Agreement, the Company shall not be required to issue or deliver any
Shares before the completion of such registration or other qualification of such
Shares under any state law, rule, or regulation as the Company determines to be
necessary or desirable.

 

7.                                      Limitation on Transfer.  While the
Optionee is alive, only the Optionee (or his or her legal representative) may
exercise this Option.  Unless otherwise permitted by the Committee in accordance
with the terms of the Plan, this Option may not be assigned or transferred other
than by will or the laws of descent and distribution and shall not be subject to
pledge, hypothecation, execution, attachment, or similar process.  Any attempt
to assign, transfer, pledge, hypothecate, or otherwise dispose of this Option
contrary to the provisions hereof, and the levy of any attachment or similar
process upon this Option, shall be void.

 

4

--------------------------------------------------------------------------------


 

8.                                      No Stockholder Rights Before Exercise. 
No person shall have any of the rights of a stockholder of the Company with
respect to any Share subject to this Option until the Share actually is issued
to him or her upon exercise of this Option.

 

9.                                      Adjustment.  The Committee shall make
appropriate adjustments in the number of Shares subject to this Option and in
the purchase price per Share to give effect to any adjustments made in the
number of outstanding Shares through a Change in Control, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, stock
combination or other relevant change; provided that fractional Shares shall be
rounded to the nearest whole Share.  Notwithstanding the foregoing, no
adjustment to such Option shall be made to the extent such adjustment would
cause the Option to be subject to adverse tax consequences under Section 409A of
the Code.

 

10.                               Tax Withholding.  Delivery of Shares upon
exercise of this Option shall be subject to any required withholding taxes.  As
a condition precedent to receiving Shares upon exercise of this Option, the
Optionee may be required to pay to the Company, in accordance with the
provisions of the Plan, an amount equal to the amount of any required
withholdings.  The Optionee agrees that if the Company or an Affiliate is
required to withhold such taxes, the Optionee will promptly pay, in cash upon
demand (or in any other manner permitted by the Committee in accordance with the
terms of the Plan), to the Company or an Affiliate such amounts as shall be
necessary to satisfy such obligation, and the issuance of Shares in connection
with the exercise of the Option shall be conditioned upon the prior payment by
the Optionee, or the establishment of arrangements satisfactory to the Committee
for the payment by the Optionee, of such obligation. The Optionee may satisfy
such withholding tax obligations by delivering Shares the Optionee already owns
or by having the Company retain a portion of the Shares being acquired upon
exercise of the Option, provided the Optionee notifies the Company in advance of
any exercise of the Optionee’s desire to pay withholding taxes in this manner. 
The Optionee further acknowledges that the Company has directed the Optionee to
seek independent advice regarding the applicable provisions of the Code, the
income tax laws of any municipality, state or foreign country in which the
Optionee may reside, and the tax consequences of the Optionee’s death.

 

11.                               Interpretation of This Agreement.  All
decisions and interpretations made by the Committee with regard to any question
arising hereunder or under the Plan shall be binding and conclusive upon the
Company and the Optionee.  If there is any inconsistency between the provisions
of this Agreement and the Plan, the provisions of the Plan shall govern.

 

12.                               No Promise of Future Awards or Continued
Employment.  The Optionee acknowledges that this Agreement awards an Option to
the Optionee, but does not impose any obligation on the Company to make any
future option grants or issue any future Awards to the Optionee or otherwise
continue the participation of the Optionee under the Plan.  This Agreement shall
not give the Optionee a right to continued employment with the Company or any
Affiliate, and the Company or Affiliate employing the Optionee may terminate his
or her employment at will and otherwise deal with the Optionee without regard to
this Agreement.

 

5

--------------------------------------------------------------------------------


 

13.                               Obligation to Reserve Sufficient Shares.  The
Company shall at all times during the term of this Option reserve and keep
available a sufficient number of Shares to satisfy this Agreement.

 

14.                               Binding Effect.  This Agreement shall be
binding in all respects on the heirs, administrators, representatives, executors
and successors of the Optionee, and on the Company and its successors and
assigns.

 

15.                               Agreement to Arbitrate.  The Company and the
Optionee each agrees (i) that any dispute, claim or controversy arising out of
or relating directly or indirectly to the construction, performance or breach of
this Agreement (including, without limitation, the grant, issuance or expiration
of the Option) shall be settled by arbitration before and in accordance with the
rules of the Financial Industry Regulatory Authority; and (ii) that judgment
upon any award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.  Accordingly, the Company and the Optionee each waive
their right (if any) to a trial before a court judge and/or jury to resolve any
such disputes.

 

16.                               Choice of Law.  This Agreement is entered into
under the laws of the State of Delaware and shall be construed and interpreted
thereunder (without regard to its conflict-of-law principles).

 

17.                               Entire Agreement.  This Agreement and the Plan
set forth the entire agreement and understanding of the parties hereto with
respect to the grant and exercise of this Option and the administration of the
Plan and supersede all prior agreements, arrangements, plans, and understandings
relating to the grant and exercise of this Option and the administration of the
Plan.

 

18.                               Potential Clawback.  This Option and any
compensation associated therewith is subject to the Company’s Incentive
Compensation Recovery Policy and may be made subject to forfeiture, recovery by
the Company or other action pursuant to any compensation recovery policy adopted
by the Board or the Committee at any time, including any amendment to the
Company’s Incentive Compensation Recovery Policy in effect as of the date hereof
or in response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder, or as otherwise required by law. 
This Agreement may be unilaterally amended by the Committee at any time to
comply with any such compensation recovery policy.

 

19.                               Amendment and Waiver.  Except as provided in
the Plan or in Section 18, this Agreement may be amended, waived, modified, or
canceled only by a written instrument executed by the parties or, in the case of
a waiver, by the party waiving compliance.

 

20.                               Acknowledgment of Receipt of Copy.  By
execution hereof, the Optionee acknowledges having received a copy of the
prospectus related to the Plan and instructions on how to access a copy of the
Plan.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Optionee and the Company have executed this Agreement as
of the date of grant specified at the beginning of this Agreement.

 

 

OPTIONEE

 

 

 

 

 

 

 

 

 

 

 

PIPER JAFFRAY COMPANIES

 

 

 

 

 

By

 

 

Its

 

 

7

--------------------------------------------------------------------------------